Title: From James Madison to the Senate, 8 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 8th. 1816
                        
                    
                    I nominate
                    Anthony Haden, of the Mississippi Territory to be a member of the legislative counsel of the same Territory, in the place of Mathias McGirk resigned.
                    Benjamin Cooper, of the Missouri Territory to be a member of the legislative Counsel of the same territory in the place of Abraham Gallatin resigned.
                    
                        
                            James Madison
                        
                    
                